Citation Nr: 0121406	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to retroactive payment of Dependents' Educational 
Assistance, pursuant to Chapter 35, Title 38, United States 
Code, for courses completed in Spring and Fall terms of 1992, 
Spring and Fall terms of 1993, Spring and Fall terms of 1994, 
and Spring term of 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION 

The appellant is the son of a veteran who had active military 
service from December 1952 to December 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Atlanta, Georgia, which denied the appellant's claim 
seeking retroactive payment for Chapter 35 educational 
benefits for courses completed from 1992 to 1995.  In a 
decision dated in December 1999, the Board denied the claim.  
However, pursuant to a joint motion for remand, the United 
States Court of Appeals for Veterans Claims vacated the 
December 1999 Board decision and remanded the case to the 
Board.  Accordingly, the case is before the Board again.



REMAND

Upon review of the evidentiary record, the Board notes that 
the veteran was, apparently, determined to be permanently and 
totally disabled due to a service-connected disability in 
rating decision of October 1996; the award was made effective 
November 18, 1993.  In November 1996, the RO received a 
formal claim for retroactive education benefits from the 
appellant for course work he completed at a university for 
the Spring and Fall terms in 1992, the Spring and Fall terms 
in 1993, the Spring and Fall terms in 1994, and the Spring 
term in 1995.  

There have been two significant changes in the law during the 
pendency of this appeal.  On November 1, 2000, the President 
signed into law the Veterans Benefits and Health Care 
Improvement Act of 2000 (VBHCIA), Pub. L. No. 106-419, Sec. 
113, 114 Stat. 1832 (2000) (to be codified as amended at 
38 U.S.C. § 5113).  The changes in this law are for 
consideration with regard to the present claim because the 
determination in this case was not yet final as of the date 
of the new provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) (where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so).

The VBHCIA provides in pertinent part:

When determining the effective date of an 
award under chapter 35 of this title for 
an individual described in paragraph (2) 
based on an original claim, the Secretary 
may consider the individual's application 
as having been filed on the eligibility 
date of the individual if that 
eligibility date is more than one year 
before the date of the initial rating 
decision.

VBHCIA, Sec. 113(b)(1).  In light of the foregoing, the RO 
should review the appellant's claim for educational benefits 
with consideration of the provisions set forth in the VBHCIA.

In addition, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The Board notes that the RO has not had the opportunity to 
consider the changes to the applicable law recently enacted.  
Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO must readjudicate 
this claim for retroactive education 
benefits pursuant to Chapter 35, Title 38, 
United States Code with consideration of 
the provisions set forth in the Veterans 
Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, to determine 
whether the appellant is eligible for 
retroactive education benefits.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

